Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is response to claims filed 01/26/21.
Claims 1-28 are presented for examination.


Information Disclosure Statement’s
4.	The information disclosure statement(s) submitted on 10/22/21 have being considered by the examiner and made of record in the application file. 

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawing
6.       The drawings filed on 01/26/21 are accepted by the examiner.


CLAIM INTERPRETATION

7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “means for determining…”, “means for communicating” in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (Figures 4, 10, Paragraphs 0047-0049 & 0086-0093) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


 
10.	Claim 28 recites, non-functional descriptive material limitations, "A non-transitory computer-readable medium having instructions stored thereon to cause a wireless node to:”
Claim 28 recites a non-transitory computer readable medium" merely serves a support for data instructions, and the data instruction will not impart/convey a patentable distinction when no functional relationship exists.
 	In particular, a non-transitory computer readable medium cannot process data instruction alone, and require enabling a computer processor/CPU to process the data instruction in order to impart/convey a patentable distinction of a claim. 
	For clarity, it is suggested to amend as follow:
“A non-transitory computer-readable medium having instructions stored executed by a CPU/ a computer processor, cause a wireless device to perform steps:”
Appropriate correction is required. (See MPEP 2111.05).


Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


12.	Claim 27 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (hereinafter referred as Zhou) US Patent Application Publication No. 2018/0375550 A1.
Regarding claim 27: Zhou discloses an apparatus for wireless communication by a wireless node (See FIG. 1 & Para. 0021; a wireless node 110)  (See FIG. 1 & Para. 0002; methods and apparatuses for simultaneous communication through multiple beams of a wireless node), comprising: 
means for determining (corresponds to the determining function of the wireless node (i.e., processors)) a communication mode (corresponds to beam of the first group or beam of a different group) to be used for communication by the wireless node, wherein the means for determining the communication mode includes means for determining whether the communication comprises multiple simultaneous communications with one or multiple other wireless nodes (corresponds to the transceivers 131-136 as depicted in FIG.1 ) (See FIG. , Para. 0021-0022, 0028-0035; simultaneous communication with multiple transceivers through multiple beams of a wireless node; the wireless node simultaneously communicates with a first transceiver through the beam of the first group and with another transceiver through the beam of the different group. The groups of beams are selected based upon a level of interference between the beams of different groups); 
means for determining (corresponds to the determining function of the wireless node (i.e., processor))  a beamforming configuration (corresponds to beamforming pattern) to be used for the communication based on the communication mode (See Para. 0021-0022 & 0028-0042; a beamforming system that includes a wireless node 110 simultaneously communicating with a plurality of transceivers 131-136 through a plurality of beams; wireless node 110 is in a transmit mode, and the beamforming network 112 receives J signal streams and generates J output signal streams, wherein the J output streams are delayed versions of the plurality of input signals; antenna array generates a beamforming pattern that includes J beams, wherein a beam corresponds with each of the J inputs to the beamforming network; each of the beams has its own unique direction, thereby providing the node 110 with the ability to communicate with one or more transceivers in each of the different directions as defined by the directions of the beams formed by the antenna or beamforming pattern); and
 means for communicating (corresponds to the communications function of the wireless node (i.e., transceiver)  in accordance with the communication mode using the beamforming configuration (See FIG. 1 & Para. 0020-0025; each of the beams has its own unique direction, thereby providing the node 110 with the ability to communicate with one or more transceivers in each of the different directions as defined by the directions of the beams formed by the antenna or beamforming pattern).



Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


14.	Claims 1-22, 26 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Hu et al. (hereinafter referred as Hu) US Patent Application Publication No. 2016/0381596 A1.
Regarding claims 1 & 26: Zhou discloses an apparatus a method for wireless communication by a wireless node (See FIG. 1 & Para. 0021; a wireless node 110), comprising:
a processor (See FIG. 1 & Para. 0021; a wireless node 110 includes a controller 115), wherein the processor is configured to:
 determine a communication mode (corresponds to beam of the first group or beam of a different group) to be used for communication by the wireless node, wherein the processor is further configured to determine the communication mode by determining whether the communication comprises multiple simultaneous communications with one or multiple other wireless nodes (See Para. 0021-0022, 0028-0035; simultaneous communication with multiple transceivers through multiple beams of a wireless node; wireless node simultaneously communicates with a first transceiver through the beam of the first group and with another transceiver through the beam of the different group. The groups of beams are selected based upon a level of interference between the beams of different groups); 
determine a beamforming configuration to be used for the communication based on the communication mode (See Para. 0021-0022 & 0028-0042; a beamforming system that includes a wireless node 110 simultaneously communicating with a plurality of transceivers 131-136 through a plurality of beams; wireless node 110 is in a transmit mode, and the beamforming network 112 receives J signal streams and generates J output signal streams, wherein the J output streams are delayed versions of the plurality of input signals; antenna array generates a beamforming pattern that includes J beams, wherein a beam corresponds with each of the J inputs to the beamforming network; each of the beams has its own unique direction, thereby providing the node 110 with the ability to communicate with one or more transceivers in each of the different directions as defined by the directions of the beams formed by the antenna or beamforming pattern); and 
communicate in accordance with the communication mode using the beamforming configuration (See FIG. 1 & Para. 0020-0025; each of the beams has its own unique direction, thereby providing the node 110 with the ability to communicate with one or more transceivers in each of the different directions as defined by the directions of the beams formed by the antenna or beamforming pattern).
Zhou does not explicitly discloses a memory. However, Hu from the same field of endeavor discloses a computing device (i.e., wireless node 110) that includes a memory (see FIG. 28 & Para. 0488; the computing device includes system memory). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a memory as taught by Hu in the system of Zhou to proactively scheduled based on the predication of the node behavior (See Para. 0018; lines 2-3).
Regarding claim 2: the combination of Zhou and Hu disclose a method.
Furthermore, Zhou discloses a method, further comprising adjusting a previous beamforming configuration based on the determined beamforming configuration to be used for the communication (See Para. 0022 & 0042; simultaneous communication includes wireless communication between the wireless node 110 and a plurality of transceivers over a common frequency band; wireless communication include electromagnetic waves operating over a band of frequencies, and the simultaneous wireless communication includes the band of frequencies of one beam of a first group overlapping or covering the band of frequencies of the corresponding beam of another group; for each of the time slots T1, T2, T3, T4, T5 the wireless communication signals occupy a common or at least overlapping frequency band).
Regarding claim 3: the combination of Zhou and Hu disclose a method.
Furthermore, Zhou discloses a method, wherein the determining the communication mode further comprises determining whether the communication comprises the multiple simultaneous communications with the one or multiple other wireless nodes using a same frequency band (See Para. 0022 & 0042; wireless node simultaneously communicates with a first transceiver through the beam of the first group and with another transceiver through the beam of the different group; simultaneous communication occurs over a common frequency band).
Regarding claim 4: the combination of Zhou and Hu disclose a method.
Furthermore, Zhou discloses a method, wherein the determining the communication mode is based on at least one of allocated resources for the communication, received scheduling grant for the communication, a slot format configuration for the communication, or any combination thereof (See Para. 0022 & 0042; wireless node simultaneously communicates with a first transceiver through the beam of the first group and with another transceiver through the beam of the different group; simultaneous communication occurs over a common frequency band).
Regarding claim 5: the combination of Zhou and Hu disclose a method.
Furthermore, Hu discloses a method, wherein determining the communication mode further comprises determining one of a full-duplex mode of communication or a half-duplex mode of communication (See Para. 0144; half or full duplex).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein determining the communication mode further comprises determining one of a full-duplex mode of communication or a half-duplex mode of communication as taught by Hu in the system of Zhou to proactively scheduled based on the predication of the node behavior (See Para. 0018; lines 2-3).
Regarding claim 6: the combination of Zhou and Hu disclose a method.
Furthermore, Zhou discloses a method, wherein determining the communication mode further comprises determining that the communication includes the multiple simultaneous communications (See Para. 0021-0022, 0028-0035; simultaneous communication with multiple transceivers through multiple beams of a wireless node; wireless node simultaneously communicates with a first transceiver through the beam of the first group and with another transceiver through the beam of the different group. The groups of beams are selected based upon a level of interference between the beams of different groups).
Regarding claim 7: the combination of Zhou and Hu disclose a method.
Furthermore, Zhou discloses a method, wherein determining the communication mode further comprises determining that the communication comprises the multiple simultaneous communications with the multiple other wireless nodes using a same frequency band (See Para. 0022 & 0042; wireless node simultaneously communicates with a first transceiver through the beam of the first group and with another transceiver through the beam of the different group; simultaneous communication occurs over a common frequency band).
Regarding claim 8: the combination of Zhou and Hu disclose a method.
Furthermore, Zhou discloses a method, wherein the multiple other wireless nodes are parent nodes of the wireless node (See FIG. 1 & Para. 0018-0021; all the users of the different group and a wireless node).
Regarding claim 9: the combination of Zhou and Hu disclose a method.
Furthermore, Zhou discloses a method, wherein the multiple other wireless nodes are a parent node of the wireless node and a child node of the wireless node (See FIG. 1 & Para. 0018-0021; all the users of the different group and a wireless node).
Regarding claim 10: the combination of Zhou and Hu disclose a method.
Furthermore, Zhou discloses a method, wherein the determining of the beamforming configuration is further based on a type of the multiple simultaneous communications (See Para. 0021-0022, 0028-0035; simultaneous communication with multiple transceivers through multiple beams of a wireless node; wireless node simultaneously communicates with a first transceiver through the beam of the first group and with another transceiver through the beam of the different group. The groups of beams are selected based upon a level of interference between the beams of different groups).
Regarding claim 11: the combination of Zhou and Hu disclose a method.
Furthermore, Zhou discloses a method, wherein the type of the multiple simultaneous communications comprises simultaneous transmissions to the one or multiple other wireless nodes (See FIG. 1, Para. 0018-0022 & 0042; wireless node simultaneously communicates with a first transceiver through the beam of the first group and with another transceiver through the beam of the different group; simultaneous communication occurs over a common frequency band).
Regarding claim 12: the combination of Zhou and Hu disclose a method.
Furthermore, Zhou discloses a method, wherein the type of the multiple simultaneous communications comprises simultaneous receptions from the one or multiple other wireless nodes (See FIG. 1, Para. 0018-0022 & 0042; wireless node simultaneously communicates with a first transceiver through the beam of the first group and with another transceiver through the beam of the different group; simultaneous communication occurs over a common frequency band).
Regarding claim 13: the combination of Zhou and Hu disclose a method.
Furthermore, Zhou discloses a method, wherein the type of the multiple simultaneous communications comprises simultaneous transmissions to a first subset of the multiple other wireless nodes and simultaneous receptions from a second subset of the multiple other wireless nodes (See FIG. 1, Para. 0018-0022 & 0042; wireless node simultaneously communicates with a first transceiver through the beam of the first group and with another transceiver through the beam of the different group; simultaneous communication occurs over a common frequency band).
Regarding claim 14: the combination of Zhou and Hu disclose a method.
Furthermore, Zhou discloses a method, wherein at least one of the multiple other wireless nodes is common to both the first subset and the second subset (See FIG. 1, Para. 0018-0022 & 0042; wireless node simultaneously communicates with a first transceiver through the beam of the first group and with another transceiver through the beam of the different group; simultaneous communication occurs over a common frequency band).
Regarding claim 15: the combination of Zhou and Hu disclose a method.
Furthermore, Hu discloses a method, wherein the beamforming configuration is further determined based on a rule configured at the wireless node, and wherein the rule indicates a priority associated with each of the multiple simultaneous communications (See Para. 0343; Multi-beam antenna oriented transmissions: Any node can use all of its beams to concurrently transmit or receive data; if node A is scheduled to send out data with higher priority (based on the above hash results), it should communicate with both B and C at the same time instead of just one of them).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the beamforming configuration is further determined based on a rule configured at the wireless node, and wherein the rule indicates a priority associated with each of the multiple simultaneous communications as taught by Hu in the system of Zhou to proactively scheduled based on the predication of the node behavior (See Para. 0018; lines 2-3).
Regarding claim 16: the combination of Zhou and Hu disclose a method.
Furthermore, Hu discloses a method, wherein: each of the multiple simultaneous communications is associated with a configuration for beamforming; and the method further comprises adjusting the configuration for beamforming associated with one of the multiple simultaneous communications based on the determined beamforming configuration if the one of the multiple simultaneous communications has a lowest of the priorities associated with the multiple simultaneous communications (See Para. 0343, 0358-0364 & 0458-0459; Multi-beam antenna oriented transmissions: Any node can use all of its beams to concurrently transmit or receive data; if node A is scheduled to send out data with higher priority (based on the above hash results), it should communicate with both B and C at the same time instead of just one of them; multiple beams by integrating multi-beam transmissions with priority-aware Raptor codes, to achieve real-time, reliable data transmission; extra symbols are generated for higher priority symbols, and those symbols should be sent by the beam with higher link quality; higher priority symbols can be dispatched to the beam with better link condition in that direction; In the MAC layer, if a node gets the highest priority and sends out data, it needs to automatically decide what traffic flow should be sent out in each beam; Without knowing those information, a node may just blindly send out whatever it has in each beam, or just simply sends out the same copies of packets in each beam since it has no idea about whom to communicate with; mission-oriented communication demands a prepared multi-beam transmission/reception).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein: each of the multiple simultaneous communications is associated with a configuration for beamforming; and the method further comprises adjusting the configuration for beamforming associated with one of the multiple simultaneous communications based on the determined beamforming configuration if the one of the multiple simultaneous communications has a lowest of the priorities associated with the multiple simultaneous communications as taught by Hu in the system of Zhou to proactively scheduled based on the predication of the node behavior (See Para. 0018; lines 2-3).
Regarding claim 17: the combination of Zhou and Hu disclose a method.
Furthermore, Hu discloses a method, wherein the priority associated with each of the multiple simultaneous communications comprises a priority associated with a type of each of the multiple simultaneous communications (See FIG. 1, Para. 0343, 0358-0364 & 0458-0459; Multi-beam antenna oriented transmissions: Any node can use all of its beams to concurrently transmit or receive data; if node A is scheduled to send out data with higher priority (based on the above hash results), it should communicate with both B and C at the same time instead of just one of them; multiple beams by integrating multi-beam transmissions with priority-aware Raptor codes, to achieve real-time, reliable data transmission; extra symbols are generated for higher priority symbols, and those symbols should be sent by the beam with higher link quality).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the priority associated with each of the multiple simultaneous communications comprises a priority associated with a type of each of the multiple simultaneous communications as taught by Hu in the system of Zhou to proactively scheduled based on the predication of the node behavior (See Para. 0018; lines 2-3).
Regarding claim 18: the combination of Zhou and Hu disclose a method.
Furthermore, Hu discloses a method, wherein the multiple simultaneous communications are with different nodes, and wherein the priority associated with each of the multiple simultaneous communications comprises a priority associated with a type of the different nodes (See FIG.1, Para. 0343, 0358-0364 & 0458-0459; Multi-beam antenna oriented transmissions: Any node can use all of its beams to concurrently transmit or receive data; if node A is scheduled to send out data with higher priority (based on the above hash results), it should communicate with both B and C at the same time instead of just one of them; multiple beams by integrating multi-beam transmissions with priority-aware Raptor codes, to achieve real-time, reliable data transmission; extra symbols are generated for higher priority symbols, and those symbols should be sent by the beam with higher link quality; higher priority symbols can be dispatched to the beam with better link condition in that direction).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the priority associated with each of the multiple simultaneous communications comprises a priority associated with a type of the different nodes as taught by Hu in the system of Zhou to proactively scheduled based on the predication of the node behavior (See Para. 0018; lines 2-3).
Regarding claim 19: the combination of Zhou and Hu disclose a method.
Furthermore, Hu discloses a method, wherein the priority associated with each of the multiple simultaneous communications comprises a priority associated with a scheduling mode used to schedule each of the multiple simultaneous communications (See FIG. 1, Para. 0343, 0358-0364 & 0458-0459; Multi-beam antenna oriented transmissions: Any node can use all of its beams to concurrently transmit or receive data; if node A is scheduled to send out data with higher priority (based on the above hash results), it should communicate with both B and C at the same time instead of just one of them; multiple beams by integrating multi-beam transmissions with priority-aware Raptor codes, to achieve real-time, reliable data transmission; extra symbols are generated for higher priority symbols, and those symbols should be sent by the beam with higher link quality; higher priority symbols can be dispatched to the beam with better link condition in that direction).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the priority associated with each of the multiple simultaneous communications comprises a priority associated with a scheduling mode used to schedule each of the multiple simultaneous communications as taught by Hu in the system of Zhou to proactively scheduled based on the predication of the node behavior (See Para. 0018; lines 2-3).
Regarding claim 20: the combination of Zhou and Hu disclose a method.
Furthermore, Hu discloses a method, wherein the priority associated with each of the multiple simultaneous communications comprises a priority associated with a type of resources used for each of the multiple simultaneous communications (See FIG. 1, Para. 0343, 0358-0364 & 0458-0459; Multi-beam antenna oriented transmissions: Any node can use all of its beams to concurrently transmit or receive data; if node A is scheduled to send out data with higher priority (based on the above hash results), it should communicate with both B and C at the same time instead of just one of them; multiple beams by integrating multi-beam transmissions with priority-aware Raptor codes, to achieve real-time, reliable data transmission; extra symbols are generated for higher priority symbols, and those symbols should be sent by the beam with higher link quality; higher priority symbols can be dispatched to the beam with better link condition in that direction).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the priority associated with each of the multiple simultaneous communications comprises a priority associated with a type of resources used for each of the multiple simultaneous communications as taught by Hu in the system of Zhou to proactively scheduled based on the predication of the node behavior (See Para. 0018; lines 2-3).
Regarding claim 21: the combination of Zhou and Hu disclose a method.
Furthermore, Hu discloses a method, wherein the priority associated with each of the multiple simultaneous communications comprises a priority associated with whether each of the multiple simultaneous communications is a reception by the wireless node or transmission from the wireless node (See FIG. 1, Para. 0343, 0358-0364 & 0458-0459; Multi-beam antenna oriented transmissions: Any node can use all of its beams to concurrently transmit or receive data; if node A is scheduled to send out data with higher priority (based on the above hash results), it should communicate with both B and C at the same time instead of just one of them; multiple beams by integrating multi-beam transmissions with priority-aware Raptor codes, to achieve real-time, reliable data transmission; extra symbols are generated for higher priority symbols, and those symbols should be sent by the beam with higher link quality; higher priority symbols can be dispatched to the beam with better link condition in that direction).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the priority associated with each of the multiple simultaneous communications comprises a priority associated with whether each of the multiple simultaneous communications is a reception by the wireless node or transmission from the wireless node as taught by Hu in the system of Zhou to proactively scheduled based on the predication of the node behavior (See Para. 0018; lines 2-3).
Regarding claim 22: the combination of Zhou and Hu disclose a method.
Furthermore, Zhou discloses a method, wherein the beamforming configuration is further determined based on a rule configured at the wireless node, wherein the rule configured at the wireless node indicates a mapping of one or more beams to candidate communication modes, the determined communication mode being one of the candidate communication modes (See FIG. 1-3, Paragraphs 0021-0022; “plurality of beams are divided into a plurality of groups A, B, C wherein each group A, B, C includes a subset of the plurality of beams; group A includes the beams A1 and A2, the group B includes the beams B1, B2, and the group C includes the beams C1, C2 [i.e., ]. For an embodiment, the groups of beams are selected or set based upon a level of isolation between the beams of the different groups; controller 115 operates to select or receive a selection of a beam from a first group of the plurality of groups to correspond with a beam from another group of the plurality of groups, and control simultaneous communication of the node 110 with a plurality of transceivers, including the node 110 communicating with a first transceiver 131 through the selected beam (for example, beam A1) of the first group A and simultaneously the node 110 communicating with another transceiver (for example, transceiver 133). through the corresponding beam (for example, beam B1) of the other group (for example, group B)” (i.e., mapping candidate beams to communication nodes)).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include further comprising receiving an indication of the rule via radio resource control (RRC) signaling, medium access control (MAC)-control element (CE), downlink control information (DCI), or any combination thereof as taught by Hu in the system of Zhou to proactively scheduled based on the predication of the node behavior (See Para. 0018; lines 2-3).
Regarding claim 28: Zhou discloses a wireless node (See FIG. 1 & Para. 0021; a wireless node 110) to:
determine a communication mode (corresponds to beam of the first group or beam of a different group)  to be used for communication by the wireless node, wherein the instructions further cause the wireless node to determine the communication mode by determining whether the communication comprises multiple simultaneous communications with one or multiple other wireless nodes (See Para. 0021-0022, 0028-0035; simultaneous communication with multiple transceivers through multiple beams of a wireless node; wireless node simultaneously communicates with a first transceiver through the beam of the first group and with another transceiver through the beam of the different group. The groups of beams are selected based upon a level of interference between the beams of different groups); 
determine a beamforming configuration to be used for the communication based on the communication mode (See Para. 0021-0022 & 0028-0042; a beamforming system that includes a wireless node 110 simultaneously communicating with a plurality of transceivers 131-136 through a plurality of beams; wireless node 110 is in a transmit mode, and the beamforming network 112 receives J signal streams and generates J output signal streams, wherein the J output streams are delayed versions of the plurality of input signals; antenna array generates a beamforming pattern that includes J beams, wherein a beam corresponds with each of the J inputs to the beamforming network; each of the beams has its own unique direction, thereby providing the node 110 with the ability to communicate with one or more transceivers in each of the different directions as defined by the directions of the beams formed by the antenna or beamforming pattern);; 
and communicate in accordance with the communication mode using the beamforming configuration (See FIG. 1 & Para. 0020-0025; each of the beams has its own unique direction, thereby providing the node 110 with the ability to communicate with one or more transceivers in each of the different directions as defined by the directions of the beams formed by the antenna or beamforming pattern).
Zhou discloses explicitly disclose a non-transitory computer readable medium. However, Hu from the same field of endeavor discloses a non-transitory computer readable medium (see FIG. 28 & Para. 0488; the computing device includes system memory). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a non-transitory computer readable medium as taught by Hu in the system of Zhou to proactively scheduled based on the predication of the node behavior (See Para. 0018; lines 2-3).

15.	Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Hu, further in view of Park et al. (hereinafter referred as Park) US Patent Application Publication No. 2019/0053193 A1.
Regarding claim 23: the combination of Zhou and Hu disclose all the limitations of the claimed invention with an exception of further comprising receiving an indication of the rule via radio resource control (RRC) signaling, medium access control (MAC)-control element (CE), downlink control information (DCI), or any combination thereof.
 However, Hu from the same field of endeavor discloses receiving an indication of the rule via radio resource control (RRC) signaling, medium access control (MAC)-control element (CE), downlink control information (DCI), or any combination thereof (See Para. 0178; RRC connection configuration).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include receiving an indication of the rule via radio resource control (RRC) signaling, medium access control (MAC)-control element (CE), downlink control information (DCI), or any combination thereof as taught by Park in the combined system of Hu and Zhou so that the wireless device successfully performed a reconfiguration procedure (See Para. abstract; lines 7-9).
Regarding claim 24: the combination of Zhou, Hu and Park disclose a method.
Furthermore, Park discloses a method, wherein determining the beamforming configuration comprises determining at least one of a transmission configuration indicator (TCI), precoding matrix, or spatial relation information, or any combination thereof (See Para. 0281; block indicator).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein determining the beamforming configuration comprises determining at least one of a transmission configuration indicator (TCI), precoding matrix, or spatial relation information, or any combination thereof as taught by Park in the combined system of Hu and Zhou so that the wireless device successfully performed a reconfiguration procedure (See Para. abstract; lines 7-9).
Regarding claim 25: the combination of Zhou, Hu and Park disclose a method.
Furthermore, Park discloses a method, wherein the wireless node comprises an integrated access and backhaul (IAB)-node (See Para. 0208; IAB node).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the wireless node comprises an integrated access and backhaul (IAB)-node as taught by Park in the combined system of Hu and Zhou so that the wireless device successfully performed a reconfiguration procedure (See Para. abstract; lines 7-9).


Conclusion
16.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Luo et al. 2020/0145997 A1 (Title: Dynamic Resource Management) (See Abstract, Para. 0003, 0006 & 0020-0022).
	B.	Islam et al. 2019/0394799 A1 (Title: Conflict avoidance in random access channel resource in integrated access and backhaul networks) (See FIG. 3, Para. 0004, 0009 & 0074).
	C.	Hampel et al. 2019/0021108 A1 (Title: Techniques and apparatus for resource management for a wireless network) (See FIG. 1, Para. 0025, 0035 & 0055-0057).

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469